Citation Nr: 0843617	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-17 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder.

2.  Entitlement to service connection for a rectal disorder.

3.  Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
December 1971 and from August 1975 to November 1983.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania.  The 
veteran's claim file comes from the VA Regional Office in 
Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran claims service-connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  
The veteran's service medical records include numerous 
complaints and diagnoses of psychiatric disorders in 1971 and 
1978.  The diagnoses in 1971 included drug abuse and toxic 
psychosis.  The diagnoses in 1978 included depressive 
reaction, transient situational disturbance, possible 
depression, and schizophrenic episode with paranoid features.  
On a March 1979 report of medical history, the veteran 
reported that he had previously experienced depression or 
excessive worry in 1978 due to job related problems.  The 
evidence of record shows that the veteran was employed by the 
United States Coast Guard during all of 1978.

After separation from military service, a January 1990 VA 
medical report gave a psychosocial assessment of anxiety 
related to hospitalization.  The medical evidence of record 
shows that psychiatric disorders have been consistently 
diagnosed since January 1990.  These include diagnoses of 
PTSD in August 1996 and July 2002, and rule out PTSD in July 
1992.  Accordingly, the medical evidence of record shows that 
the veteran received diagnoses of psychiatric disorders 
during military service and has a current diagnosis of a 
psychiatric disorder.  The veteran has never been provided 
with a VA medical examination to determine the etiology of 
his currently diagnosed psychiatric disorder.  Therefore, the 
applicable regulations provide that a medical examination 
should be scheduled in order to determine whether the 
veteran's currently diagnosed psychiatric disorder is related 
to active military service.  38 C.F.R. § 3.159(c)(4) (2008); 
see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

The veteran also claims service connection for a rectal 
disorder, manifested by multiple rectal abscesses.  The 
veteran's service medical records include numerous 
complaints, symptoms, and diagnoses of gastrointestinal 
disorders, to include viral gastroenteritis.  These include 
multiple episodes of diarrhea and a report specifically noted 
rectal bleeding in December 1979.  After separation from 
military service, a February 1985 VA medical report gave a 
diagnosis of perirectal abscess.  The medical evidence of 
record shows that various rectal disorders have been 
consistently diagnosed since February 1985.  Accordingly, the 
medical evidence of record shows that the veteran experienced 
multiple gastrointestinal symptoms during military service, 
including rectal bleeding, and he has a current diagnosis of 
a rectal disorder.  The veteran has never been provided with 
a VA medical examination to determine the etiology of his 
currently diagnosed rectal disorder.  Therefore, the 
applicable regulations provide that a medical examination 
should be scheduled in order to determine whether the 
veteran's currently diagnosed rectal disorder is related to 
active military service.  Id.

Finally, the veteran claims service connection for hepatitis 
C.  Medically recognized risk factors for hepatitis C 
include: (a) transfusion of blood or blood product before 
1992; (b) organ transplant before 1992; (c) hemodialysis; (d) 
tattoos; (e) body piercing; (f) intravenous drug use (with 
the use of shared instruments); (g) high-risk sexual 
activity; (h) intranasal cocaine use (also with the use of 
shared instruments); (i) accidental exposure to blood 
products as a healthcare worker, combat medic, or corpsman by 
percutaneous (through the skin) exposure or on mucous 
membrane; and (j) other direct percutaneous exposure to 
blood, such as by acupuncture with non-sterile needles, or 
the sharing of toothbrushes or shaving razors.  See VBA 
Training Letter 211A (01-02), dated April 17, 2001.  The 
medical evidence record shows that the veteran has a current 
diagnosis of hepatitis C.  The evidence of record shows that 
the veteran underwent surgical operations during military 
service and was thus exposed to a risk factor for hepatitis 
C.  He also has a documented history of drug use, both during 
military service and after separation from military service.  
As the veteran has corroborated in-service and post-service 
risk factors, and because the Board cannot make its own 
medical judgments, a remand is necessary in order to secure 
an opinion as to whether the veteran's hepatitis C was 
incurred in active military service.

Accordingly, the case is remanded for the following actions:

1.  The veteran must be asked to provide 
a list of names and addresses of all 
those who have provided treatment for 
his psychiatric disorder since the RO 
last obtained records of treatment.  The 
RO must obtain all the records of any 
treatment reported by the veteran that 
are not already of record.

2.  The RO must request from the veteran 
a comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran must be 
asked to provide specific details of the 
claimed stressful events he experienced 
during service, such as dates, places, 
detailed descriptions of events, and any 
other identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  

The veteran must be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he must be asked to be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.  He must also be advised to 
submit any verifying information that he 
can regarding the stressors he claims to 
have experienced in service, such as 
statements of fellow service members.  
He must be further advised that failure 
to respond may result in adverse action.

3.  Whether or not the additional 
information is obtained, the RO must 
review the file and prepare a summary of 
all the claimed stressors.  Following 
the above, the RO must review the file 
and prepare a summary of the veteran's 
claimed stressors.  The summary must 
include unit information that will allow 
JSRRC to verify whether the veteran was 
present, or likely to be present, at or 
near the locations of any incidents 
which fit the descriptions of the 
veteran's claimed stressors.  This 
summary, and all associated documents, 
should be sent to the Joint Services 
Records Research Center.  This 
organization must be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors. 

4.  Thereafter, the veteran must be 
afforded a VA examination to ascertain 
the etiology of any psychiatric disorder 
found.  The claims file must be provided 
to and reviewed by the examiner.  All 
tests or studies necessary to make this 
determination must be ordered.  
Thereafter, based upon review of the 
service and post-service medical 
records, the examiner must state whether 
a diagnosis of PTSD is warranted under 
the criteria of DSM-IV.  Regardless of 
whether a diagnosis of PTSD is found to 
be warranted, the examiner must provide 
an opinion as to whether any psychiatric 
disorder found is related to the 
veteran's period of military service.  
If such a determination cannot be made 
without resort to speculation, the 
examiner must specifically state this.  
A complete rationale for all opinions 
must be provided.  The report must be 
typed.

5.  The veteran must be afforded a VA 
examination to ascertain the etiology of 
any rectal disorder found.  The claims 
file must be provided to and reviewed by 
the examiner.  All tests or studies 
necessary to make this determination must 
be ordered.  Thereafter, based upon 
review of the service and post-service 
medical evidence, the examiner must 
provide an opinion as to whether any 
rectal disorder found is related to the 
veteran's period of military service, to 
specifically include the in-service 
gastrointestinal diagnoses.  If such a 
determination cannot be made without 
resort to speculation, the examiner must 
specifically state this.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

6.  The veteran must be afforded a VA 
examination to ascertain the etiology of 
his currently diagnosed hepatitis C.  The 
claims file must be provided to and 
reviewed by the examiner.  All tests or 
studies necessary to make this 
determination must be ordered.  
Thereafter, based upon review of the 
available evidence, the examiner must 
provide an opinion as to the etiology of 
the hepatitis C infection.  The examiner 
must list and discuss all of the 
veteran's documented risk factors.  The 
examiner should rank the documented risk 
factors relative to the probability that 
any current confirmed hepatitis C 
infection is etiologically related to the 
risk factor.  In particular, the reviewer 
should address the veteran's in-service 
medical treatment and drug use and his 
post-service drug use.  If such 
determinations cannot be made without 
resort to speculation, the examiner must 
specifically state this.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

7.  The RO must notify the veteran that 
it is his responsibility to report for 
all VA examinations scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the veteran does not report 
for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the veteran of 
any scheduled VA examination must be 
placed in the veteran's claims file.

8.  The RO must then readjudicate the 
claims and, thereafter, if any claim on 
appeal remains denied, the veteran must 
be provided a supplemental statement of 
the case.  After the veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).


